[Cite as State v. Woods, 2017-Ohio-7063.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                            JOURNAL ENTRY AND OPINION
                          Nos. 104285, 104581, 104694 and 104792




                                      STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                    DEREK I. WOODS
                                                     DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                   Criminal Appeal from the
                           Cuyahoga County Court of Common Pleas
                         Case Nos. CR-15-593750-A, CR-15-594291-A,
                            CR-14-589462-A and CR-14-589463-A

        BEFORE: E.A. Gallagher, J., Keough, A.J., and Boyle, J.

        RELEASED AND JOURNALIZED: August 3, 2017
ATTORNEY FOR APPELLANT

Erin R. Flanagan, Esq.
75 Public Square, Suite 1325
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
BY: Marc Bullard
Assistant Prosecuting Attorney
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

       {¶1} In this consolidated appeal, defendant-appellant Derek Woods appeals the

imposition of court costs as part of his sentences in four cases before the Cuyahoga

County Court of Common Pleas. For the following reasons, we affirm.

       {¶2} Woods’ sole assignment of error on appeal is that the trial court erred in

assessing court costs against him in four criminal cases (CR-14-589462, CR-14-589463,

CR-15-593750 and CR-15-594291) without complying with the notification requirements

of R.C. 2947.23(A). Woods argues that the trial court erred in imposing court costs in

each case without also informing him that his failure to pay the costs may result in the

imposition of community service. We disagree.

       {¶3} Woods cites a former version of R.C. 2947.23, which required a court to

notify a defendant that the court may order a defendant to perform community service if a

defendant fails to pay court costs. See State v. Smith, 131 Ohio St.3d 297, 2012-Ohio-781,

964 N.E.2d 423, ¶ 10 (holding that the statutory language is clear; the “notice is

mandatory and * * * a court is to provide this notice at sentencing”); see also State v.

Huber, 8th Dist. Cuyahoga No. 98206, 2012-Ohio-6139.

       {¶4} However, S.B. 337, effective September 28, 2012, amended R.C. 2947.23.

The current version of R.C. 2947.23(A)(1) requires the court to notify the defendant that

the court may order community service if the defendant fails to pay court costs only “[i]f

the judge or magistrate imposes a community control sanction or other nonresidential

sanction.” Id.   Thus, the current statute no longer requires such notification when a trial
court imposes a prison term as it did in each of Woods’ consolidated cases here. State v.

Brock, 8th Dist. Cuyahoga No. 104334, 2017-Ohio-97, ¶ 13; State v. Cooper, 8th Dist.

Cuyahoga No. 104599, 2017-Ohio-970, ¶ 28-30.

      {¶5} Therefore, the trial court did not err when it ordered Woods to pay court costs

without notifying him of the consequences of a failure to pay such costs.

      {¶6} Woods’ sole assignment of error is overruled.

      {¶7} The judgment of the trial court is affirmed.

      It is ordered that appellee recover from appellant the costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.



      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.


______________________________________
EILEEN A. GALLAGHER, JUDGE

KATHLEEN ANN KEOUGH, A.J., and
MARY J. BOYLE, J., CONCUR